Citation Nr: 0807515	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
syndrome with degenerative disc disease (DDD) and scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970 and from August 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
chronic low back syndrome with degenerative disc disease and 
scoliosis as new and material evidence had not been submitted 
to reopen the claim.    

In July 2007 the veteran notified the RO that he was unable 
to attend his scheduled hearing before a member of the Board 
and did not wish to reschedule.  Regulations provide that a 
veteran may withdraw a hearing request at any time before the 
date of the hearing.  Accordingly, his request for a hearing 
is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has requested that service connection be awarded 
for a back disorder which he believes is directly related to 
his period of service.

Evidence of record indicates that in June 2002 the veteran 
was found disabled due to his low back as defined by the 
Social Security Act.  There is no indication that the Social 
Security Administration (SSA) has been contacted in order to 
obtain these records.  The United States Court of Appeals for 
Veterans Claims has interpreted the duty to assist to include 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 370, 372 (1992); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  Because such records may be 
useful in adjudicating the veteran's claim, the Board finds 
that an effort should be made to obtain them.  Consequently, 
these records must be obtained and associated with the claims 
file prior to final adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain these records must be documented 
for the record.  If no records are 
available, it must be so stated, in 
writing, for the record.

2.  Then, readjudicate the veteran's 
claim to include consideration of 
additional evidence submitted or secured 
after certification of the case to the 
Board.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate time for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999) .This claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

